Citation Nr: 0806097	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-35 277 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from November 1963 to November 
1984.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for bilateral 
hearing loss and tinnitus.  

In a September 2006 statement, the veteran wrote that his 
claim had always been for hearing loss and that he was not 
seeking service connection for tinnitus.  He explained that 
the periodic ringing in his ears was not part of his hearing 
loss claim.  Thus, the veteran's appeal has been withdrawn 
with respect to that issue.  

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that the veteran's representative indicated 
at the January 2008 Travel Board hearing that the veteran 
wanted to reopen his claim of entitlement to service 
connection for tinnitus.  The Board refers this undeveloped 
matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  In a November 1991 rating decision, the RO denied service 
connection for bilateral hearing loss because there was no 
evidence showing that a right ear hearing loss existed and 
service medical records were negative for a left ear hearing 
loss.  The RO further explained that a left ear hearing loss 
was first diagnosed in October 1991, approximately 7 years 
following separation from active duty.  

3.  Evidence received subsequent to the November 1991 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

4.  The competent medical evidence of record shows that the 
veteran's current bilateral hearing impairment as defined by 
38 C.F.R. § 3.385 is related to his active military service.  


CONCLUSIONS OF LAW

1.  The November 1991 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision for reasons explained in greater detail below, 
no further notification or assistance is necessary to develop 
facts pertinent to this claim.  


II.	New and Material Evidence

Legal Criteria
 
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in February 
2005, the revised definition of "new and material evidence" 
is applicable to his claim.

Analysis

In the November 1991 rating decision, the RO denied the 
veteran's claim for service connection of bilateral hearing 
loss because there was no evidence showing that right ear 
hearing loss existed and service medical records were 
negative for left ear hearing loss.  The RO added that left 
ear hearing loss was first diagnosed in October 1991, 
approximately 7 years following separation from active duty.  
Although the actual notification letter is not apparent in 
the record, the veteran's February 1992 notice of 
disagreement reveals that veteran received notification of 
the denial of his claim and his appellate rights in December 
1991 correspondence.  However, the record reflects that the 
veteran did not perfect his appeal of the decision and it 
became final.  The Board notes that the evidence of record at 
the time of the November 1991 rating decision included the 
veteran's service medical records, DD Form 214, the October 
1991 VA audiological examination report, and written 
statements from the veteran dated from December 1984 to 
September 1991.  

The evidence received since November 1991 consists of the 
April 2005 VA audiological examination report, a statement 
written by the veteran's wife dated in August 2006, 
statements written by the veteran's managers dated in April 
2006, private audiological reports dated in January 2005 and 
July 2006, correspondence dated in December 2006 written by a 
private audiologist (C.D.C., AuD), the January 2008 Travel 
Board hearing transcript, and written statements from the 
veteran and/or his representative from February 2005 to 
December 2007.  As the aforementioned evidence was not 
previously considered by VA prior to the November 1991 rating 
decision, the Board finds that it qualifies as "new" 
evidence.  

After reviewing the new evidence, the Board additionally 
finds that material evidence has been received.  In 
particular, the April 2005 VA examination report includes 
audiometric findings showing that the veteran has a right ear 
hearing impairment as defined by VA regulation.  
Additionally, a private audiologist (M.E.R-W, M.A., CCC-A) 
attributed the veteran's history of hearing loss to his 
exposure to aircraft noise in the military in the July 2006 
audiological report.  Furthermore, another private 
audiologist (C.D.C., AuD) concluded that it was at least as 
likely as not that the veteran's hearing loss was caused by 
or contributed to by acoustic trauma or excessive noise 
exposure during the veteran's military service in December 
2006 correspondence.
  
In sum, evidence received subsequent to the November 1991 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Indeed, the evidence contains a current diagnosis of 
right ear hearing loss as defined by VA regulation and 
includes competent medical opinions that link the veteran's 
current bilateral hearing loss to his active military 
service. 

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of bilateral hearing loss is reopened.


III.	Service Connection for Bilateral Hearing Loss

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Where the determinative issue involves medical causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis 

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to the noise of aircraft and the flight line while serving as 
a navigator in the Air Force.  He further maintains that he 
began to have hearing problems in service.    

The medical evidence of record clearly shows that the veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2007).  Indeed, 
the veteran exhibited pure tone thresholds of 20 dB at 500 
Hertz (Hz), 20 dB at 1000 Hz, 40 dB at 2000 Hz, 45 dB at 3000 
Hz, and 60 dB at 4000 Hz for the right ear and 20 dB at 500 
Hz, 20 dB at 1000 Hz, 40 dB at 2000 Hz, 65 dB at 3000 Hz, and 
65 dB at 4000 Hz for the left ear with speech recognition 
scores of 94 percent for the right ear and 100 percent for 
the left ear at the April 2005 VA audiological examination.  
It is also observed that the April 2005 VA audiologist 
diagnosed the veteran with a mild to severe bilateral 
sensorineural hearing loss at frequencies higher than 1000 
Hz.  Furthermore, C.D.C., AuD wrote in December 2006 
correspondence that the veteran demonstrated a mild to severe 
mid-to-high frequency hearing loss in both ears.  Thus, it is 
clear that the veteran demonstrates hearing loss in both ears 
that meets the definition of impaired hearing under 38 C.F.R. 
§ 3.385.  

The service medical records show that the veteran underwent 
numerous audiological evaluations during service and several 
hearing conservation data forms note that the veteran's 
primary noise exposure was the flight line while performing 
his flying duties as a senior navigator.  Although the date 
that the examination was performed is unclear, the Board 
observes that one service examination report even notes that 
the veteran demonstrated "mild high frequency hearing loss, 
non progressive" at that time.  An April 1979 examination 
report also notes that the veteran had non-progressive, mild 
high frequency hearing loss in his left ear at the 3000 and 
4000 frequencies.  While typically accompanied by other 
reported symptoms, the service medical records further show 
that the veteran complained of "plugged" ears at various 
times during his service.  Thus, the evidence clearly shows 
that the veteran was frequently exposed to the noise of 
aircraft and the flight line, demonstrated mild high 
frequency hearing loss at least in the left ear, and 
complained of ear problems at various times during his active 
military service.  

Furthermore, the medical evidence of record shows that the 
veteran's current bilateral hearing loss is related to his 
active military service.  The record reflects that the 
veteran initially filed a claim for diminished hearing in 
December 1984, less than a month after separation from 
service, which provides further support for the veteran's 
assertion that he has had hearing problems since service.  
The Board additionally notes that two private audiologists 
have attributed the veteran's current bilateral hearing 
impairment to the noise exposure he sustained during active 
military service.  Indeed, as noted above, M.E.R-W. indicated 
in a July 2006 private audiological report that the veteran's 
history of hearing loss was related to his exposure to 
aircraft noise in the military.  C.D.C., AuD also reviewed 
the veteran's service medical records and concluded that it 
was at least as likely as not that the veteran's hearing loss 
was caused by or contributed to by acoustic trauma or 
excessive noise exposure during the veteran's military 
service in December 2006 correspondence.  While it is noted 
that the April 2005 VA audiologist reviewed the veteran's 
entire history as documented in the claims folder and 
concluded that it was less likely than not that the veteran's 
hearing loss was related to service, the audiologist did not 
discuss the noted finding of mild high frequency hearing loss 
in service, the veteran's complaints of plugged ears at 
various times during service, or the veteran's complaint of 
diminished hearing only a month after discharge.  
Consequently, the Board affords more probative value to the 
private audiologists' opinions as they are shown to be 
consistent with the veteran's history of hearing problems as 
documented in the claims folder.  
  
As the medical evidence shows that the veteran's bilateral 
hearing impairment as defined by VA regulation is related to 
acoustic trauma as a result of noise exposure during his 
active military service, the Board finds that service 
connection for bilateral hearing loss is warranted.  



	(CONTINUED ON NEXT PAGE)






ORDER

Having submitted new and material evidence, the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss is reopened.

Service connection for bilateral hearing loss is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


